Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of claim 1, the phrase “first fragment and/or other ions” is indefinite since it is not clear whether the first fragment ions are fragment ions of the analyte which are fragmented from the precursor ions during the initial ionizing of the analyte, and it is not clear what 
On line 2 of claim 2, the phrase “a direct analysis ion source” is indefinite since it is not clear what constitutes being such a “direct analysis ion source” and what is meant by “direct analysis”. This phrase appears to refer to the nature of sample preparation or lack thereof rather than physical or technical features of the ionization source itself. Does this phrase mean that the sample is directly ionized from a surface without any sample preparation steps? 
On lines 2-3 of claim 3, the phrase “the Rapid Evaporative Ionization Mass Spectrometry (“REIMS”) technique” lacks antecedent basis. 
On lines 2-3 of claim 4, the phrase “the Desorption Electrospray Ionization (“DESI”) technique” lacks antecedent basis. 
 Claim 16 is indefinite since it is not clear why some of the first fragments and/or other ions derived from the first fragments are analyzed to produce one or more data sets and then the ion peaks corresponding to the first fragments and/or other ions derived from the first fragments are removed or attenuated from the one or more data sets. Do the one or more data sets also include data relating to the second fragment ions so that removing the ion peaks corresponding to the first fragments and/or other ions derived from the first fragments leaves only data relating to the second fragment ions? 
On line 2 of claim 17, the phrase “the proportion” lacks antecedent basis.
On line 2 of claim 19, the phrase “a direct analysis ion source” is indefinite since it is not clear what constitutes being such a “direct analysis ion source” and what is meant by “direct analysis”. This phrase appears to refer to the nature of sample preparation or lack thereof rather 
On lines 4-5 of claim 20, the phrase “ first fragment and/or other ions” is indefinite since it is not clear whether the first fragment ions are fragment ions of the analyte which are fragmented from the precursor ions during the initial ionizing of the analyte, and it is not clear what constitutes being “other ions” in the method. Are the “other ions” ions of a background material in the sample? On line 8 of claim 20, the phrase “configured to analyze at least some ions” is indefinite since it is not clear whether the “at least some ions” include the second fragment ions. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanksby et al (US 2008/0296486, submitted in the IDS filed on June 19, 2019).
Blanksby et al teach of a method and a device for performing mass spectrometry on a sample of a compound in order to determine a position of unsaturation in the compound. The method comprises ionizing an analyte in a sample in order to generate a plurality of ions (see step 120 in Figure 1 and paragraph 0097 of Blanksby et al where it states that “positive and negative ions are generated” from a sample), separating precursor ions of the analyte from first fragment or other ions of the plurality of ions (see step 130 in Figure 1 and paragraph 0097 in Blanksby et al where it states that “Ions having a single mass-to-charge ratio are mass selected (130)” meaning that certain precursor ions having a specific mass-to-charge ratio are separated from other ions in the sample, including any fragment ions formed during the ionization of the sample), fragmenting or reacting at least some of the selected precursor ions using a fragmentation, reaction or collision device so as to generate second fragment ions (see step 140 in Figure 1 and paragraphs 0097-0098 in Blanksby et al where it states “the ions of a single mass-to-charge ratio are then reacted with ozone in an ion reaction region (140)”), analyzing at least some of the ions that emerge from the fragmentation, reaction or collision device (see step 150 in Figure 1 and paragraph 0098 in Blanksby et al where it states “the fragment ions resulting analyzed and detected (150)”), and classifying and/or identifying the sample based on the analysis of the second fragment ions (see step 160 in Figure 1 and paragraph 0098 in Blanksby et al where it states “the position of unsaturation is then determined (160) based on the difference between the mass-to-charge ratio of the ions selected in (130) , and the mass-to-charge ratio of one or more of the ozone induced fragment ions” (i.e. the second fragment ions)) (claims 1 and 19). Blanksby et al teach that the analyte in the sample can be ionized using a direct analysis ion source such as desorption electrospray ionization (DESI) (claims 2, 4 and 19, see paragraph 0028 in Blanksby et al), that the sample is ionized in its native, unmodified state (claim 5, see paragraph 0097 in Blanksby et al where a sample of lipids or fatty acids is introduced into a mass spectrometer with no other sample pre-treatment steps being performed), that the analyte comprises one or more lipids (claim 6, see paragraph 0097 in Blanksby et al), that the analyte can also comprise a hydrocarbon (claim 7, see paragraphs 0079-0080 in Blanksby et al), that the precursor ions can be separated from the first fragment or other ions according to their ion mobility (claim 8, see paragraph 0072 in Blanksby et al), that the precursor ions can be separated from the first fragment or other ions by filtering ions according to their mass-to-charge ratio (claim 9, see paragraph 0097 in Blanksby et al), that the second fragment ions resulting from the reaction of the mass selected precursor ions with ozone are analyzed in the method (claim 10, see paragraph 0098 in Blanksby et al), that the precursor ions that emerge from the ozone reaction region 140 are also analyzed in the method (claim 11, see paragraphs 0177-0178 and Figure 3 in Blanksby et al which describe that the precursor ion of the lipid phosphatidylcholine has a peak at m/z 782 which is still present after reaction of the sample containing separated precursor ions with ozone), that the second fragment ions which emerge from the ozone reaction region 140 are mass analyzed (claim 12, . 
Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Astarita (US 2017/0003268).
Astarita teaches of a method and a device for performing mass spectrometry on a dermatological sample in order to profile the components of the sample. The method comprises ionizing an analyte in a dermatological sample located on a sample surface such as a swab in order to generate a plurality of ions (paragraph 0007 in Astarita which states “analyzing a dermatological sample including generating sample ions from the dermatological sample using a select precursors in a first mass spectrometer”, paragraph 0051 where it states “co-eluting precursor ions can be selected for MS/MS analysis based on co-elution from chromatography and co-drift time”, and paragraph 0052 where it states “co-eluting precursor ions can be selected for MS/MS analysis based on threshold intensity, charge state, pre-defined exact mass include/exclude lists, or combinations thereof”), fragmenting or reacting at least some of the selected precursor ions using a fragmentation, reaction or collision device so as to generate second fragment ions (see paragraph 0008 in Astarita where it states “the mass spectrometer can include a collision cell operable in a first mode wherein at least a portion of ions are fragmented to produce daughter ions”, and paragraph 0055 of Astarita), analyzing at least some of the ions that emerge from the fragmentation, reaction or collision device (see paragraph 0057 in Astarita where it states “post acquisition processing can also be used to perform the peak groups and identification during or shortly after data acquisition”), and classifying and/or identifying the sample based on the analysis of the second fragment ions (see paragraph 0057 in Astarita where it states “analyses having long acquisition times… can use post acquisition processing to provide structural elucidation while the data is being acquired”). Astarita teaches that the analyte in the sample can be ionized using a direct analysis ion source such as rapid evaporative ionization mass spectrometry (REIMS) or desorption electrospray ionization (DESI) (claims 2-4 and 19, see paragraphs 0039, 0043 and 0044 in Astarita), that the sample is ionized in its native, unmodified state (claim 5, see paragraph 0032 in Astarita where it states “the sample can be analyzed with no substantial preparation, such as filtering, extraction, isolation or combinations thereof”), that the analyte comprises one or more lipids (claim 6, see paragraphs 0024 and 0030 . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Blanksby et al (US 2008/0296486) or Astarita (US 2017/0003268). For a teaching of Blanksby et al and Astarita, see previous paragraphs in this Office action.
	Blanksby et al and Astarita fail to specifically teach of analyzing at least some of the first fragment and/or other ions which result from the ionization of the analyte in the sample, and then removing or attenuating peaks corresponding to the first fragments and/or other ions from one or more data sets containing both peaks corresponding to the first fragments and/or other ions and peaks corresponding to the fragmented precursor ions of the analyte being analyzed in the method. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze at least some of the first fragment and/or other ions which result from the ionization of the analyte in the sample and then remove the peaks corresponding to the first fragments and/or other ions from the resulting one or more data sets that also comprise peaks corresponding to the fragmented precursor ions of the analyte because doing so would reduce the complexity of the data and produce data for the fragmented precursor ions of the analyte which is free from interferences of any extraneous data corresponding to the first fragments and/or other ions, thus leading to more precise and accurate  results corresponding to the analyte. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Please make note of: Hoyes et al (WO 2015/071650) who teach of a method of correlating precursor and fragment ions in a method of mass spectrometry; Astarita et al (US 
















If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 18, 2022